342 S.W.3d 925 (2011)
Willie J. TIMMONS, Appellant,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Respondent.
No. WD 73541.
Missouri Court of Appeals, Western District.
June 28, 2011.
Willie J. Timmons, Appellant pro se.
Stephen D. Hawke and Terrence M. Messonnier, Jefferson City, MO, for respondent.
Before Division Two: JAMES M. SMART, JR., MARK D. PFEIFFER, and CYNTHIA L. MARTIN, Judges.

ORDER
PER CURIAM:
Willie Timmons appeals from the trial court's judgment denying his petition for declaratory relief and granting the Missouri Department of Corrections' motion to dismiss for failure to state a claim. Timmons claims that (1) the trial court made an erroneous ruling on the merits of Timmons's petition for declaratory judgment; and (2) Timmons is entitled to additional *926 jail time credit. We affirm. Rule 84.16(b).